UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7250


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERWIN BERNARD REDDING, a/k/a Easy,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00067-JPB-DJJ-1)


Submitted:   December 19, 2012            Decided:   January 9, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erwin Bernard Redding, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Erwin      Bernard       Redding       appeals    the   district    court’s

orders denying        his    motion    for       reduction   of    sentence    and   his

motion to reconsider.              We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by   the   district         court.       United       States       v.   Redding,     No.

3:09-cr-00067-JPB-DJJ-1 (N.D. W. Va. Mar. 26 & June 22, 2012).

We   dispense   with        oral   argument       because    the    facts   and    legal

contentions     are    adequately      presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             2